DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 19, 2019.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurick et al. (US 2007/0011012).
As per claim 1, Yurick discloses, a computer-implemented method for data input with multi-format validation, the method comprising:
receiving data input on a user device (Fig. 1, element 10 and Fig. 2, element 75; Paragraphs 0025 and 0028, multi-media data input);
receiving the data input on the user device (Fig. 1, element 10 and Fig. 2, element 75; Paragraphs 0025 and 0028, multi-media data input); however does not explicitly disclose, receiving data input via a microphone mounted on a user device and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known microphone and camera by replacing multi-media data input alternatively because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
comparing the data input via the microphone and the data input via the camera (Paragraph 0034);
determining whether the comparison of the data input exceeds a predetermined confidence level (Paragraph 0034);
storing the data input, upon determining that the comparison of the data input exceeds the predetermined confidence level (Paragraph 0034);
presenting to the user a notification of validation upon determining that the comparison of the data input does not exceed the predetermined confidence level (Paragraph 0050);
receiving from the user a validation of the data input based on the notification of validation (Paragraph 0053); and


As per claim 2, Yurick does not explicitly disclose, wherein the user device may comprise at least one of smartphones, wearable computing devices, smart glasses, tablet computers, laptops, and desktop computers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known at least one of smartphones, wearable computing devices, smart glasses, tablet computers, laptops, and desktop computers because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 

As per claim 3, Yurick discloses, further comprise performing speech recognition on the data received via the microphone and performing OCR on the data received via the camera (Fig. 2, elements 80 and 100).

As per claims 4, Yurick discloses, wherein the validation of the data input comprise at least one of accept the value recognized by OCR, accept the value recognized by speech recognizer, fix mismatched character or data, or re-perform data entry (Paragraphs 0034, 0037, and 0038).



As per claim 6, Yurick discloses, further comprising providing feedback to a user operating the user device for data input, wherein the feedback includes at least one of displaying a notification, flashing a light, playing an auditory sound, or causing the user device to vibrate (Paragraph 0050).

As per claim 7, Yurick does not explicitly disclose, further comprising activating the user device prior to receiving data, wherein the activating the user device is performed by at least one of voice command, gesture, or button interaction. Official Notice taken on the well-known activating user devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known activating user devices because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR). 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell et al. (US 5,799,273) discloses, automated proofreading using interface linking recognized words to their audio data while text is being changed.
Warnock et al. (US 6,151,576) discloses, mixing digitized speech and text using reliability indices.
Kahn et al. (US 6,704,709) discloses, system and method for improving the accuracy of a speech recognition program. 
Liu et al. (US 2007/0022372) discloses, multimodal note taking annotation, and gaming.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
July 31, 2021									Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656